Mikoll, J. P.
Appeal from an order of the County Court of Greene County (Lalor, J.), entered November 5, 1992, which, inter alia, granted defendants’ motion to enforce a stipulation of settlement.
Plaintiffs and defendants entered into a stipulation of settlement on July 25, 1991 in open court, in the presence of their counsel, resolving a dispute in County Court as to the boundary line between their properties. Plaintiffs thereafter failed to comply with the settlement agreement, prompting the initiation of a motion by defendants to secure an order of enforcement. In essence, plaintiffs contend that they should be relieved from the settlement in that they have concluded that their original contentions as to the course of the boundary line are correct and that they were ill-advised in making the settlement.
The record reflects that the terms of the settlement were clearly stated in open court, the stipulation was fully explained to the parties by their counsel and the court, and that plaintiffs assented to its terms. Plaintiffs have failed to provide a basis for setting aside the settlement. Stipulations of settlement are favored by the courts and not lightly set aside. *864Only where there is cause sufficient to invalidate a contract will a party be relieved from the consequences of a stipulation (Hallock v State of New York, 64 NY2d 224). Plaintiffs have failed to sustain any grounds for setting aside the stipulation.
Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the order is affirmed, with costs.